DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Claims 1-4 in the reply filed on 1/28/2022 is acknowledged.
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 

International Search Report
Bell et al (US 2016/0205992), JT INT SA (GB 2515883 A), JAPAN TOBACCO INC (WO 2013/187402 A1), Ishida (US 2016/0100626), and Kossmehl et al (US 5617881) were cited as  “X” and/or “Y” references in the International Search Report for International Application PCT/EP2018/062116, to which the instant application claims priority.
	Bell et al, GB 2515883 A) and Ishida are used in the rejections herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US 2016/0205992).
Claims 1-3: Bell et al discloses a ground tobacco composition (Abs, [0002], [0006], [0048]) comprising treated tobacco, wherein the tobacco has been sorted to select a particle size from about 1 to about 3 mm (which lies in the claimed ranges) by using a first sieve with a mesh size of 1 mm and a second sieve with a mesh size of 3 mm ([0005], [0047], [0080]-[0085]).  In other embodiments, the particle size is selected to be form about 1 to about 2 mm, wherein at least 90% of the particles have a size of X,min<2 mm as determined by dynamic imaging analysis [0084], which also lies in the claimed ranges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sieve having a larger mesh size (3 
Because the disclosed particle size selection is made by the same method as claimed in Claim 4, the sieving process will result in the claimed percentage of particles in the disclosed size range or, at least, it would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a ground tobacco composition having a claimed percentage of particles in the claimed ranges.
It is noted that any further disclosed treatments to the tobacco particles do not change the particle sizes. 
Claim 4: Bell et al discloses grinding the tobacco, then selecting particles with the desired particle size by sieving.  The sieving removes particles larger than the selected particle size range using a first sieve (e.g.-a sieve having a mesh size of 3mm) and removes particles smaller than the selected particle size range using a second sieve (e.g.-a sieve having a mesh size of 1 mm) ([0084]-[0085]).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US 2016/0100626) as evidenced by Bell et al and/or GB2515883.
Ishida discloses a ground tobacco composition, wherein the tobacco has been ground to a particle size from about 0.425 mm (425 m) to about 1.18 mm Abs, ([0002], [0039]-[0040]), which lies in the claimed ranges.  In an example, the ground tobacco was applied to a sieve to obtain a particle size in the disclosed range ([0086]-[0087], Example 1).  

It is noted that any further disclosed treatments to the tobacco particles to form the final tobacco composition do not change the particle sizes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gedevanishvili et al (US 2006/0196517), Andersen (US 2012/0318287), Onno (US 2012/0167901), Tesmann et al (US 2015/0027453) and Rasouli et al (US 10123560) disclose other tobacco compositions having particle sizes overlapping or within the claimed ranges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748